Citation Nr: 0423236	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-05 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (claimed as a low back disorder).  

2.  Entitlement to an increased disability rating in excess 
of 40 percent for service-connected degenerative disc disease 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957, and from February 1958 to February 1980

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision which denied service 
connection for degenerative disc disease at L5-S1 (claimed as 
a low back disorder).  The veteran timely perfected an appeal 
of this issue.

The issue of an increased disability rating for service-
connected degenerative arthritis of the cervical spine is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

The veteran's current low back disorder, diagnosed as 
degenerative disc disease with minor spondylosis at the 
lumbar spine, began many years after service and was not 
caused by any incident of service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1953 to August 1957, and in the Air Force from February 1958 
to February 1980.  The report of his initial enlistment 
examination into the Navy, dated in August 1953, noted 
essentially normal findings throughout.  His discharge 
examination, performed in July 1957, noted that his spine was 
normal.  

The report of his enlistment examination into the Air Force, 
dated in February 1958, noted essentially normal findings 
throughout.  A review of his service medical records revealed 
treatment for a variety of conditions, including pain in the 
cervical and lumbar regions of the spine.  He was diagnosed 
and treated on multiple occasions for degenerative arthritis 
of the cervical spine.  In March 1970, he was treated for 
injuries after having fallen on his right wrist and head.  X-
ray examination of the right wrist revealed a fractured right 
navicular.  A July 1977 treatment report noted complaints of 
low back pain following a pelvic injury.  The report noted an 
assessment of back pain secondary to strain.  X-ray 
examination of the lumbar spine, performed in August 1977, 
revealed no evidence of compression fracture or malalignment, 
spondylolysis or spondylolisthesis.  The report of an 
orthopedic consultation, performed in September 1977, noted 
complaints of low back pain and increasing weakness of both 
legs.  Physical examination revealed tenderness at the L4-L5 
area on the left, with radiation.  Range of motion testing of 
the lumbar spine revealed a full range of motion.  X-ray 
examination of the lumbar spine was noted to be unremarkable.  
The report concluded with an assessment of chronic low back 
pain and progressive weakness and stiffness of the knees, 
bilaterally, probably secondary to arthritic changes.   His 
retirement physical, performed in November 1979, noted 
tenderness to the cervical spine area at C7, with a full 
range of motion.  The examination report listed the veteran's 
history of a preservice fracture at disc level C6, resulting 
in degenerative joint disease.  It also noted that he has had 
low back pain, usually with prolonged sitting, and that an 
orthopedic evaluation, performed in September 1977, diagnosed 
this condition as chronic low back pain.  

In March 1980, the veteran filed a claim seeking, in 
pertinent part, service connection for arthritis, for 
deteriorated neck vertebra, and for "[c]onstant lower back 
pain, late 77."  In May 1980, the RO issued a rating 
decision denying, in pertinent part, service connection for 
arthritis and for residual fracture of C6 with degenerative 
joint disease of the cervical spine.
 
In March 1982, the Board issued a decision granting service 
connection for arthritis of the cervical spine.  The Board's 
decision also denied, in pertinent part, service connection 
for arthritis.  In doing so, the Board concluded that 
multiple joint symptoms experienced by the veteran during 
service were no more than acute and transitory in nature, and 
not a manifestation of generalized degenerative arthritis.  
The Board's decision also noted that inservice X-ray 
examinations of joints other than the cervical spine did not 
show arthritic changes.

In June 1982, the RO issued a decision assigning an initial 
disability rating of 20 percent for the veteran's service-
connected arthritis of the cervical spine, effective from 
March 1980.  A July 1984 RO decision reduced this disability 
rating from 20 percent to 10 percent, effective in October 
1984.

In May 2002, the veteran filed his present claim seeking 
service connection for a low back disorder.  Post service 
treatment records, dating from November 1980 to March 2004, 
were retrieved from various VA medical centers and private 
treatment providers.  A review of these records revealed 
treatment for a variety of conditions, including degenerative 
arthritis of the cervical spine and bilateral shoulder pain.

In June 1981, a VA physical examination was conducted.  The 
examination report noted, in part, the veteran's complaints 
of lower back pains causing difficulty sitting and sleeping.  
Complaints of lower back pain were also noted in a May 1982 
VA physical examination.  A VA physical examination, 
performed in May 1984, was silent as to any complaints of low 
back pain.

In October 1993, the veteran sought treatment for low back 
pain for the past week.  The report noted that the pain began 
after he had lifted approximately 200 boxes while moving.  
Physical examination revealed tenderness over the right 
paraspinal lumbar area.  The report concluded with an 
assessment of low back pain.  

In June 1995, the veteran sought treatment for pain in the 
right hand and right sided low back pain.  The report noted 
that the pain had started after throwing fishing nets several 
weeks earlier.  Physical examination of the lumbar spine 
revealed a full range of motion, and was positive for right 
paravertebral/sciatic tenderness.  The report concluded with 
an assessment of low back pain.  

A magnetic resonance imaging examination (MRI) of the 
cervical spine, performed in May 1998, revealed herniated 
discs at the C5-C6 and C6-C7 disc levels causing spinal 
stenosis.  Compression upon the spinal cord was notably most 
severe at the C5-C6 level.

In April 1999, a VA physical examination was conducted.  The 
reported noted the veteran's complaints of some low back pain 
radiating into the gluteal area, and sometimes into the 
posterior thigh above the knee.  Physical examination of the 
lumbar spine revealed a normal lordotic curve.  Range of 
motion of the lumbar spine was to 80 degrees of forward 
flexion, 40 degrees of extension, 35 degrees of lateral 
flexion on each side, and 90 degrees of rotation to the right 
and left.  There was some discomfort across the lumbar spine 
with these motions.  X-ray examination of the lumbar spine 
noted that the vertebral body heights and alignment were 
normal, and the intervertebral disc spaces were maintained.  
The posterior elements were intact, with only very minor 
spurring on some lower lumbar vertebral bodies.  The X-ray 
report concluded with an impression that the lumbar spine was 
essentially normal for the veteran's age.

A July 1999 treatment report noted complaints of on and off 
low back pain, mild.  

A computed tomography (CT) examination, performed in August 
1999, noted a nine month history of increasing low back pain 
with radicular symptoms radiating to the posterior aspect of 
both thighs, more prominent on the right.  The L4-L5 disc 
findings noted that the bony spinal canal at this level was 
somewhat narrow, but not clearly abnormal.  The examiner 
noted concern about a possible central stenosis at this 
level, with no evidence for herniated intervertebral disk.  
The L3-L4 disc level was noted to be normal, and the L5-S1 
disc level was noted to be essentially normal, with very 
minimal bulging of the disk posteriorly, but this does not 
cause any significant encroachment on the neural structures 
and is considered to represent an incidental finding.

In September 1999, an MRI examination of the lumbar spine 
revealed a central disc bulge at L5-S1 and minimal bulging at 
L4-L5.  An October 1999 treatment report noted an assessment 
of low back pain with sciatica secondary to bulging discs 
versus mechanical.  

In January 2001, a VA general physical examination was 
conducted.  The report noted, in pertinent part, the 
veteran's complaints of low back pain beginning after a fall 
down some stairs in 1973.  He indicated that he did not seek 
treatment for this condition until the mid-1990s.  Currently, 
he reported constant low back pain, with occasional sciatica 
of both legs into the knees.  Physical examination of the 
lumbar spine revealed minimal tenderness to palpation, 
without deformity, spasm or swelling.  Range of motion of the 
lumbar spine was painful, and consisted of forward flexion to 
80 degrees, extension to 15 degrees, lateral flexion to 15 
degrees, bilaterally, and lateral rotation to 20 degrees, 
bilaterally.   He could walk on his tiptoes and heels with 
some heel pain, but without weakness.  He could stand, squat 
down and then stand erect without assistance.  There was some 
mild pain in the lower back without maneuver.  The report 
concluded, in part, with a diagnosis of chronic low back pain 
with underlying degenerative disc disease at L4-L5 and L5-S1.

A consultation report from a private neurologist, dated in 
October 2001, noted the veteran's history of low back pain 
for the past three years.  The pain radiates into the left 
lower extremity, along the posterior-lateral aspect of the 
thigh into the calf, and did not extend into the foot.  There 
was also slight discomfort into the right lower extremity as 
well, in a similar distribution.  The report conclude with an 
impression of low back pain.

In April 2002, a lumbar myelogram was conducted.  The report 
of this procedure noted a conclusion of minimal changes at 
the L5-S1 level possibly related to disc disease.  That same 
month, the veteran underwent surgery on his cervical spine.  

In May 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim.  It 
requested that he identify all medical treatment providers he 
had seen for his low back disorder, and indicated that the VA 
would attempt to obtain identified records on his behalf.  

In May 2002, the veteran submitted a statement indicating 
that he had previously submitted all of his medical evidence 
in support of his claim, and that he had no more evidence to 
submit.  

In July 2002, a VA examination for the spine was conducted.  
The report noted the veteran's long-history of degenerative 
disc disease of the cervical spine, and that he had recently 
underwent a discectomy at C5-C6 and C6-C7, along with 
osteophytectomy, and a C6 corpectomy, with bone grafts done 
from the iliac crest and hardware still in place in the neck.  

In September 2002, needle electromyography revealed prolonged 
distal left leg latencies for the motor nerves and prolonged 
H-reflexes.  

A treatment summary letter, dated in December 2002, noted the 
veteran's one year history of left leg weakness.  The report 
noted an impression of cervical myelopathy, status post 
cervical decompression and anterior cervical fusion with 
placement of titanium plate, polyneuropthy (likely), and 
probable left S1 radiculopathy.  The private physician noted 
that this was most likely due to the foraminal narrowing at 
the L5-S1 level on the left that is affecting his left S1 
nerve root and producing the weakness in the left hamstring 
muscle.  The physician also noted that other potential 
etiologies could be playing a role, including residual 
weakness from cervical myelopathy, thus additional studies 
were warranted prior to any surgery on the lumbar spine.

In January 2003, a VA examination of the spine was conducted.  
The report noted the veteran's history of cervical spine 
treatment.   X-ray examination of the cervical spine revealed 
post-surgical fusion changes C5-C7 with degenerative changes 
of the cervical spine. The report  concluded with a diagnosis 
of degenerative disc disease of the cervical spine, status 
post C5-C7 anterior cervical decompression and fusion.  
 
In March 2004, a VA examination for joints was conducted.  
The VA examiner noted that she had reviewed the veteran's 
claims folder thoroughly.  The report listed the veteran's 
narrative history of low back pain beginning in the 1970s 
when he was loading furniture and slipped and fell.  He 
reported on and off back pain over the years thereafter, and 
currently has constant pain and soreness over the left lower 
back.  Physical examination revealed tenderness over the 
spinus processes from L4 to S1.  He had left sided paraspinal 
tenderness from L4 to S1, but no paravertebral muscle spasms.  
Straight leg raising tests were negative bilaterally.  Range 
of motion of the lumbar spine revealed forward flexion to 90 
degrees, extension to 30 degrees, left and right lateral 
rotation to 30 degrees, and left and right lateral flexion to 
30 degrees.  The report noted slight pain with flexion and 
extension.  Neurological examination revealed no reflexes, 
both patellar or ankle jerks on bilateral lower extremities.  
Right lower extremity strength was rated as 5/5 and left 
lower extremity strength was 4/5.  X-ray examination of the 
lumbar spine revealed slight disk space narrowing at the 
lumbosacral junction with marginal spurring anteriorly on the 
inferior L5 vertebrae.  The report concluded with a diagnosis 
of degenerative disk disease with minor spondylosis at the 
lower lumbar level.  The VA examiner further opined that the 
veteran's current degenerative disc disease of the lumbar 
spine began after the veteran's military service ended.  In 
support of this opinion, the VA examiner noted that an 
inservice X-ray of the lumbar spine, performed in August 
1977, was normal.  She also reasoned that post service 
medical treatment records do not reveal or show evidence of 
degenerative disc disease until the late 1990s, which was 
more than 15 years after his discharge from the service.  The 
examiner stated "it would be difficult to conclude that the 
veteran's current lumbar disk disease began in the service.  
He did have several complaints of low back strain during the 
military however no abnormal pathology was identified as the 
cause."

II.  Analysis

The veteran contends that service connection is warranted for 
degenerative disc disease of the lumbar spine (claimed as a 
low back disorder).  Through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim, 
including what evidence he is to obtain and what evidence the 
VA is to obtain.  Service medical records have been obtained, 
as have all post service treatment records alleged by the 
veteran.  In addition, a VA examination for the purpose of 
determining the etiology of his current low back disorder has 
been provided.  Thus, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty from August 1953 to August 
1957, and from February 1958 to February 1980.  His service 
medical records showed treatment on multiple occasions for 
low back strain.  There was no evidence, however, of any 
underlying chronic pathology for this condition.  X-ray 
examination of the lumbar spine, performed in August 1977, 
revealed no evidence of compression fracture or malalignment, 
spondylolysis or spondylolisthesis.  An orthopedic 
consultation, dated in September 1977, noted that X-ray 
examination of the lumbar spine was unremarkable.  

There is no evidence of arthritis of the back in the 
presumptive year after service.  The first post service 
medical evidence reflecting findings of degenerative disc 
disease of the lumbar spine is dated in 1999, nineteen years 
after the veteran's discharge from service.  X-ray 
examination of the lumbar spine, performed in April 1999, 
noted an impression that the veteran's lumbar spine was 
essentially normal for his age.  The veteran has not 
identified any medical treatment for a low back disorder for 
many years after service.  The first actual post service 
treatment for low back pain is not shown until October 1993.  
That report noted the veteran's complaints of low back pain 
after having lifted approximately 200 boxes while moving. 

In considering the veteran's claims folders, including his 
inservice and post service medical records, the VA examiner 
conducting the March 2004 examination opined that the 
veteran's current degenerative disc disease of the lumbar 
spine began after his military service ended.  In support of 
her opinion, the VA examiner stated that no abnormal 
pathology was identified as the cause of the veteran's 
inservice complaints of low back pain.  An inservice X-ray of 
the lumbar spine, performed in August 1977, was normal.  She 
also noted that post service medical treatment records do not 
reveal or show evidence of degenerative disc disease until 
the late 1990s, which was more than 15 years after his 
discharge from the service.  

In support of his claim, the veteran's representative has 
argued that another etiology opinion should be obtained for 
the reason that the March 2004 VA examination was conducted 
by a physicians assistant.  Even if the Board were to 
attribute no probative value to this opinion, the remaining 
medical evidence does not suggest that the current 
degenerative disc disease of the lumbar spine, first shown 
many years after service, is related to any incident of 
active duty.

In connection with his current VA claim, the veteran 
maintains that injuries to other areas of his body during 
service may also have involved his back and started his 
current lumbar disc degeneration.  However, as a layman, the 
veteran does not have competence to provide a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's current low back disability, diagnosed as 
degenerative disc disease with minor spondylosis, began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for degenerative disc disease of 
the lumbar spine, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.


REMAND

The veteran maintains that an increased disability rating is 
warranted for his service-connected degenerative disc disease 
of the cervical spine.  After reviewing the veteran's claims 
folders, the Board concludes that additional development is 
needed prior to the Board's consideration of this claim.

In August 1998, the veteran filed a claim seeking an 
increased disability rating in excess of 10 percent for his 
service-connected degenerative disc disease of the cervical 
spine.  In June 1999, the RO issued a rating decision 
granting an increased disability rating, from 10 percent to 
30 percent, for the veteran's service-connected degenerative 
disc disease of the cervical spine, effective in September 
1998.   The veteran timely filed a notice of disagreement 
with this decision in June 1999.  

In April 2002, the RO issued a rating decision which granted 
an increased disability rating, from 30 percent to 40 
percent, for degenerative disc disease of the cervical spine, 
effective in January 2001.  That same month, the RO issued a 
statement of the case addressing the issue of an increased 
disability rating in excess of 40 percent for degenerative 
disc disease of the cervical spine.

In April 2002, the veteran effectively perfected his appeal 
by filing a statement noting his continuing disagreement with 
the disability rating assigned to his degenerative disc 
disease of the cervical spine.  In doing so, he also 
contested the effective date assigned to the recently 
increased disabling rating of 40 percent.  See 38 C.F.R. 
§ 20.202.

In August 2002, the RO issued a decision granting a temporary 
total rating from April 22, 2002 to November 1, 2002 based 
upon surgical treatment of a service-connected disability 
necessitating convalescence.  

In January 2003, the RO issued a rating decision which denied 
an increased disability rating in excess of 40 percent for 
the veteran's service-connected degenerative disc disease of 
the cervical spine, effective in November 2002.  Since 
January 2003, additional treatment records have been received 
by the RO relating to the veteran's degenerative disc disease 
of the cervical spine.

The RO will furnish a Supplemental Statement of the Case 
(SSOC) when it receives additional pertinent evidence after 
the most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board. 38 C.F.R. § 19.31(b) (2003).  In 
this case, the RO obtained additional evidence after the 
issuance of a statement of the case (SOC) in April 2002 and 
before the record was transferred to the Board.  This 
evidence includes ongoing medical treatment for the veteran's 
cervical spine disorder, which is relevant to the claim on 
appeal.  Some of this evidence was also received following 
the RO's January 2003 rating decision.  Therefore, in 
accordance with 38 C.F.R. § 19.31, this claim is returned to 
the RO for readjudication with consideration of the 
additional evidence and issuance of a supplemental statement 
of the case (SSOC), as warranted.

Accordingly, this case is remanded to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1. The RO must review the claims file and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  The veteran 
should be specifically told of the 
information or evidence he needs to 
submit to substantiate the claim on 
appeal and what evidence VA will obtain. 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Then, the RO should readjudicate the 
veteran's claim on appeal, an increased 
disability rating in excess of 40 percent 
for service-connected degenerative disc 
disease of the cervical spine.  In doing 
so, the RO should consider the effective 
date assigned to this rating, as well as 
all additional evidence received since 
the most recent statement of the case 
issued in April 2002.  If the decision 
with respect to the claim on appeal 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the veteran unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



